Citation Nr: 0800175	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation, 
effective October 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by a 
social and occupational impairment that causes occasional 
decrease in overall functioning due to recurrent nightmares, 
panic attacks, sleep impairment, and occasional memory 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran contends that his PTSD is worse than the current 
evaluation contemplates.  He explains in an October 2005 
personal statement that he suffers from nightmares, short-
term memory loss, lack of motivation, suicidal ideation, and 
sleep impairment.  The veteran asserts that a 100 percent 
evaluation is warranted.  

In July 2005, the veteran was afforded a VA examination for 
his PTSD.  During the examination, the veteran reported that 
while stationed in Vietnam, he was in the combat engineers 
group which exposed him to constant mortar attacks.  He 
indicated that he witnessed dead bodies of "old men and 
children on the side of the road," and admitted to seeing 
children carrying hand grenades.  After discharge from 
service, the veteran was employed with the post office for 
approximately 20 years and retired due to orthopedic 
problems.  He stated that his marriage had "normal husband 
and wife arguments," but denied having any specific 
residuals from PTSD effect his marriage.  

Upon a review of the veteran's claims file, the examiner 
noted the veteran's past medical history of multiple 
sclerosis, seizure disorder, depression, anxiety, and 
migraine headaches.  He indicated that several of the 
veteran's treatment records reported the veteran being on 
prescribed medication for his mental condition with no 
significant change in his PTSD.  Following a mental status 
examination, the examiner noted a quite cheerful, 
spontaneous, and calm veteran who appeared well-dressed and 
well-groomed.  It was noted that once the interview began, 
the veteran appeared quite somber and withheld his maximum 
effort through the intelligence and personality testing.  His 
thought processes were logical, coherent, and relevant with 
well understood speech.  The examiner reported an initial 
spontaneous affect, which became flat and blunted throughout 
the interview.  The veteran was oriented to time, place, 
person, and situation, and his reasoning, fund of general 
information, and ability to solve simple arithmetic problems 
were reported as good.  He was calm and not hyperactive, with 
no psychomotor slowing or agitation.  The examiner stated 
that the veteran's sensorium was clear with good verbal 
comprehension.  The examiner opined that the veteran exhibits 
PTSD symptoms which have had a negative effect on his 
personal, social, and occupational adjustment; however, his 
PTSD has not worsened over time.  The diagnosis was post-
traumatic stress disorder and generalized anxiety disorder 
with possible panic attacks.  The Global Assessment of 
Functioning (GAF) score was 55.  

Post service treatment records reflect continuing complaints 
and treatment for PTSD.  In particular, a December 2004 VA 
outpatient treatment record noted that the veteran reported 
no significant change in his symptoms.  A follow-up VA 
outpatient treatment note in February 2005 stated that the 
veteran reported again no significant change in his PTSD 
symptoms and also denied suicidal ideation, homicidal 
ideation, hallucinations, or perceptual distortions aside 
from the occasional flashbacks.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for post-traumatic 
stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  The veteran is currently 
rated 30 percent disabled under the general rating formula 
for mental disorders.  A 30 percent disability evaluation is 
assigned under the general rating formula for mental 
disorders where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

After carefully reviewing the evidentiary record, the Board 
finds that a preponderance of the evidence is against a 
finding that an evaluation higher than 30 percent is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence, as previously stated, shows that the 
veteran's speech is not characterized by a circumstantial, 
circumlocutory, or stereotyped pattern.  The Board notes that 
the veteran complained of anxiety and experiencing episodes 
of panic attacks during the July 2005 VA examination; 
however, anxiety and panic attacks are both symptoms 
contemplated in the currently assigned 30 percent disability 
rating.  

Similarly, there is no evidence that tends to show that the 
veteran has difficulty in understanding complex commands.  
For example, during the July 2005 VA examination, the veteran 
provided incorrect answers when asked about proverbs, but the 
examiner noted that his verbal comprehension was good when 
measured by similarities and his overall sensorium was clear.  
The examiner also noted that the veteran's concentration as 
measured by digits forward and backward was normal.  
Furthermore, during the VA examination, the veteran 
demonstrated normal thought processes, judgment, and insight.  

The evidence also shows that the veteran's PTSD does not 
cause disturbances in motivation as to warrant a rating in 
excess of 30 percent.  During the July 2005 VA examination, 
the veteran reported that he previously worked for the post 
office for approximately 20 years and retired from his job 
due to orthopedic problems.  He stated that he thought about 
Vietnam constantly and as such, his PTSD makes it more 
difficult for him to maintain a job and causes him great 
difficulty in dealing with other people.  The Board concedes 
that the veteran has problems in establishing and maintaining 
work relationships because of his PTSD, but his PTSD does not 
result in disturbances in the veteran's motivation and mood 
to a degree consistent with a higher disability rating.  In 
essence, while the veteran may have some intermittent periods 
of occupational impairment, as described in the 30 percent 
rating, it does not rise to the level of reduced reliability 
and productivity, as described in the 50 percent rating.  

Furthermore, review of the evidence reflects the veteran has 
a social impairment, as he recently reported in a June 2005 
VA outpatient treatment record that he is having family 
problems due to his stepdaughter attempting to reclaim 
custody of his granddaughter.  However, as stated during the 
July 2005 VA examination, the veteran has had a good marriage 
over the past 28 years and only has had "normal husband and 
wife arguments."  Similarly, a June 2005 VA outpatient 
treatment record states that the veteran only wants to 
continue to live because of his relationships with his 
family, especially his wife and granddaughter.  Therefore, 
the Board finds that the veteran's social impairment more 
nearly approximates the social impairment contemplated in the 
criteria for a 30 percent evaluation.  While the veteran 
appears to have some social impairment, the Board finds that 
it is not shown that he has difficulty in establishing and 
maintaining effective relationships so as to warrant a 50 
percent rating.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by no more than slight 
social and occupational impairment.  The Board is also 
cognizant of the veteran's assigned GAF score of 55.  See 
July 2005 VA examination report.  Nonetheless, while the 
score denotes moderate PTSD symptoms or moderate difficulty 
in social, occupational, or school functioning, the Board 
finds that the veteran's clinical disability picture is 
illustrative of no more than slight social and occupational 
impairment.  The Board also points out that the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is a factor for consideration.  It 
is not determinative of the percentage VA disability rating 
to be assigned.  The VA disability percentage rating is based 
on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In 
this case, as noted above, the veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 
percent rating.  The veteran's PTSD symptoms do not more 
nearly exhibit the symptoms required to warrant the next 
higher evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 30 percent rating now in effect.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Nevertheless, the Board finds that the record 
does not show the veteran manifested symptoms that equal or 
more nearly approximate the criteria for a 50 percent 
evaluation.  It is noted that the veteran contends that he is 
suicidal "all of the time," and attempted suicide over the 
years about "a dozen times," which is a symptom listed in 
the criteria for 70 percent and 100 percent ratings, 
respectively.  However, the July 2005 VA examiner noted the 
veteran's previous history of suicide attempts in 1979 and 
1984, but determined that the veteran's recent medical record 
is negative for any suicidal or homicidal ideation or even 
hallucinations.  The examiner also noted that the veteran 
presents possible exaggeration of those symptoms present.  
Thus the Board notes that the history of suicide attempts in 
1979 and 1984 appear to have been isolated manifestations of 
such symptomatology, as the medical records are otherwise 
negative for any evidence of suicidal ideation. 

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding the PTSD.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 letter.  Initially, it must be 
noted that the claim for an increased rating on appeal is a 
downstream issue from the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran filed his claim for entitlement to service connection 
for PTSD in September 2004.  The RO issued a VCAA letter in 
October 2004 informing the veteran of what the evidence must 
show to substantiate a claim for service connection.  The RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective October 2004.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefit sought 
(service connection).  See also the discussions in the 
September 2005, and October 2005 supplemental statement of 
the cases.

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. § 
5104(b) and § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  The RO issued 
a statement of the case in August 2005, wherein it provided 
the veteran with the criteria necessary to warrant a higher 
evaluation for the veteran's service-connected disability.  
Thus, the veteran was informed of the evidence needed to 
substantiate a higher evaluation for his PTSD.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claim for an increased rating.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from June 2004 to 
September 2005, and private treatment records dated January 
1983 to June 2005.  The veteran was also provided a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


